Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 1 of 16




                   Exhibit A

               Deed of Trust
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 2 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 3 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 4 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 5 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 6 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 7 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 8 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 9 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 10 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 11 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 12 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 13 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 14 of 16
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 15 of 16




                   Un
                       of
                         fic
                             ial
                                Co
                                    py
Case 2:21-cv-00006-RSL Document 1-1 Filed 01/04/21 Page 16 of 16
